The suit was by appellee to recover on promissory notes made by appellant and to foreclose the lien of a deed by which he conveyed certain land to a trustee to secure the payment of the notes. The appeal is from a judgment in appellee's favor for $12,089.88, the sum found to be due on the notes, and foreclosing the lien created by the deed in trust.
The contention made here is that the judgment is erroneous, and therefore should be reversed, because of the action of the trial court in overruling the motion to continue it made by appellant when the cause was reached for trial. As the ruling complained of is not presented in a bill of exceptions as required by rule 55 (142 S.W. xxi) for the government of district and county courts, this court cannot revise it. Trabue v. Cook, 124 S.W. 455; Barton v. Ash, 154 S.W. 608; Albrecht v. Lignoski, 154 S.W. 354; Cranfill v. Fidelity  Deposit Co., 143 S.W. 233; Darby v. White, 165 S.W. 481.
The judgment is affirmed.